ARMED SERVICES BOARD OF CONTRACT APPEALS

  Appeal of --                                    )
                                                  )
  A.R. Acosta Limited                             ) ASBCA No. 62065
                                                  )
  Under Contract No. W9124G-18-C-0002             )

  APPEARANCE FOR THE APPELLANT:                      Ms. Alisa Acosta
                                                      Chief Executive Officer

  APPEARANCES FOR THE GOVERNMENT:                    Scott N. Flesch, Esq.
                                                      Army Chief Trial Attorney
                                                     MAJ Seth Ritzman, JA
                                                     CPT Michael Brown, JA
                                                      Trial Attorneys

                                 ORDER OF DISMISSAL

         The dispute has been settled. The appeal is dismissed with prejudice.

         Dated: June 1, 2022



                                               MICHAEL N. O’CONNELL
                                               Administrative Judge
                                               Armed Services Board
                                               of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62065, Appeal of A.R. Acosta
Limited, rendered in conformance with the Board’s Charter.

      Dated: June 1, 2022




                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals